Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Examiner’s Comment
The Specification provides structural support for Claims 19-20, “burner units”, “sensor units”, “positioning unit”, see paragraphs [0029], [0033]-[0035]).
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19, the prior art fails to disclose or reasonably suggest wherein a method and system for controlling alkali emission of a glass element during hot forming, comprising: controlling the one or more burner units based on the determined alkali emissions to adjust the alkali emissions of the glass element to a pre-given interval, as claimed in combination with the rest of the claim limitations, so as to enable controlling the burner units by adapting parameters of mass flow rates of a fluid of the one or more burner units and/or an application time of the burner flame of the one or more flame units for fast and easy controlling of the burner units to keep the determined alkali emissions in a pre-given interval. 
Prior art reference, Thuerk et al (DE 19827554 A1) discloses a method and system for a photoelectric detection of light emitted from a glass element for determining a later alkali release of the glass element.  However, teaches only a forecast can be made with respect to the alkali release of the glass element after the hot forming process during manufacturing. 
Claims 2-18 and 20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/